FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D19-2826
                  _____________________________

LIBERTY MUTUAL INSURANCE
CO. and UPS,

    Appellants,

    v.

WILBERT MILLER,

    Appellee.
                  _____________________________


On appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accidents: October 26, 2011 and June 28, 2016.

                       September 20, 2019


PER CURIAM.

     Appellants, the employer/carrier (E/C) in this workers’
compensation matter, appeal an order denying their motion to
enforce settlement agreement. Because the order did not appear to
be either a final order or an appealable nonfinal order as required
by Florida Rule of Appellate Procedure 9.180(b)(1), this Court
ordered the E/C to show cause why this appeal should not be
dismissed on jurisdictional grounds. In response, the E/C rely on
what they describe as a “modified finality standard” applicable to
workers’ compensation orders. Finding the E/C’s arguments
unpersuasive, we dismiss the appeal.
     Florida Rule of Appellate Procedure 9.180(b) addresses this
court’s jurisdiction over appeals in workers’ compensation
proceedings and limits that jurisdiction to final orders as well as
just three specified types of nonfinal orders: those that adjudicate
jurisdiction, venue, and compensability (but only if the order on
compensability includes certain specified provisions). Fla. R. App.
P. 9.180(b)(1)(A)-(C). And unlike the recently expanded list of
appealable interlocutory orders in rule 9.130(a)(3)(C) (which does
not apply in workers’ compensation appeals), the list of appealable
interlocutory order contained in rule 9.180(b)(1) does not include
orders that determine a settlement agreement is not enforceable.

      A final order is one that “constitutes the end of the judicial
labor in the cause, and nothing further remains to be done by the
Court to effectuate a termination of the cause as between the
parties directly affected.” S.L.T. Warehouse Co. v. Webb, 304 So. 2d
97, 99 (Fla. 1974). “[I]n the context of a workers' compensation
case, an order that decides all issues then ripe for adjudication is
considered to be a ‘final order’—even if the order does not represent
an end to all judicial labor in the case, and even where additional
claims not then ripe for adjudication remain pending.” Ake v. U.S.
Sugar Corp., 112 So. 32d 171, 172 (Fla. 1st DCA 2013)
(citing Bradley v. Hurricane Rest., 652 So. 2d 443, 444 (Fla. 1st
DCA 1995)).

     This court has already held that orders denying a motion to
enforce settlement agreement are interlocutory and, thus, non-
final. See. e.g., Naghtin v. Jones By & Through Jones, 680 So. 2d
573, 575 (Fla. 1st DCA 1996) (holding order denying motion to
enforce settlement was “clearly not a final order” because it did not
end all judicial labor.). Unlike an order that does enforce a
settlement agreement, which ends the case and forecloses any
additional claims, an order denying such a motion leaves open the
possibility for additional claims due to the serial nature of workers’
compensation cases. This same principle applies to orders denying
motions to dismiss. See Morton & Oxley, Ltd. v. Charles S. Eby,
M.D., P.A., 916 So. 2d 820, 821 (Fla. 2d DCA 2005) (holding that
“[t]he denial of a motion to dismiss a complaint is a non-
final order, and the denial of a motion to dismiss for failure to
name indispensable parties or for lack of standing is not listed as
an appealable non-final order in Rule 9.130(a)”).

                                  2
     The E/C nevertheless attempt to elude dismissal by arguing
that the serial nature of workers’ compensation cases requires that
the term “final order” as used in Rule 9.180 be given a “modified
meaning” for purposes of the rule. In support of their argument,
the E/C assert that, because the only issue ripe for adjudication at
the time the order under review was issued was whether there was
an enforceable settlement agreement, and the order adjudicated
that issue, it was a final workers’ compensation order, relying on
the Bradley and Ake decisions, as well as decisions concerning
orders granting or denying advances.

     This argument fails for two reasons. First, both Ake and
Bradley involved compensation orders that addressed claims for
benefits and involved situations in which claims that were ripe for
adjudication were in fact adjudicated, whereas claims that were
not ripe were not adjudicated. It was in this context that the court
in Ake explained that the basis for a “modified definition of ‘final’
and ‘non-final’ orders for workers’ compensation cases is based on
the fact that workers' compensation cases generally proceed on a
piecemeal basis—with various entitlements to benefits becoming
due at different times.” 112 So. 3d at 172. Under the E/C’s
rationale, however, virtually any interlocutory motion that is
adjudicated can qualify as final if the order resolves the only
issue(s) raised in the motion even if there are (or may be) other
claims pending.

     Also, a “claim” in workers’ compensation law is the “assertion
of a legal right or benefit under Chapter 440” and “[c]ompensation
proceedings may, of course, generate successive appealable final
orders, each covering all benefits then due and not agreed between
the parties.” Town of Palm Beach v. Watts, 426 So. 2d 1312, 1313
(Fla. 1st DCA 1982) (emphasis added). This is why orders denying
or granting advance payments are appealable— they involve a
claim for a benefit even if such benefit is awardable before there is
an adjudication on compensability or entitlement to other benefits,
and even when other claims may be pending but not ripe for
adjudication.

     Here, however, the issue was not a claim ripe for adjudication
but, rather, the merits of a motion by which the E/C sought to

                                 3
enforce a purported settlement agreement; that is, put an end to
the case. But, just as orders denying a motion to dismiss are
unappealable interlocutory orders, so too are orders denying a
motion to enforce a settlement agreement, because in both cases
the denial results in the potential for additional judicial labor – the
very antithesis of finality. Thus, because the order here was not
final, and did not fall within Rule 9.180(b)(1)’s finite list of
appealable nonfinal orders, this court lacks jurisdiction to review
it.

    DISMISSED.

ROBERTS, BILBREY, and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.


Christopher A. Hanson and McKensey M. Sims of Rissman,
Barrett, Hurt, Donahue, McLain & Mangan, P.A., Tampa, for
Appellants.

Joey D. Oquist, St. Petersburg, for Appellee.




                                  4